Citation Nr: 0528253	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
residuals of a back injury.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in May 2005.  A transcript 
of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for a back disability that he claims is related to 
a back injury received in the service.  His service medical 
records show treatment for back and leg pain in November 
1967, with continued treatment for radiculopathy in December 
1967 and an assessment of sciatica in January 1968.  His July 
1970 separation examination noted a history of back strain in 
1967 which was said to have resolved with no sequelae.  

Post-service records that are available reflect that the 
veteran injured his back at work.  A September 2002 private 
medical record indicates that the veteran had preexisting 
degenerative changes to the lumbar spine that were likely 
exacerbated by his work injury.  The veteran testified in his 
May 2005 hearing that he injured his back at work in the 
1980's. In this regard, he further noted that the pain from 
his original back injury in service had never fully gone 
away.  He also testified that he received chiropractic 
treatment in the 1980's and is receiving Social Security 
Disability benefits for his back disability.  The claims file 
does not contain any Social Security records, except for a 
March 2003 notice of award and does not include any 
chiropractic records or other records from the veteran's work 
injury.  

The Board notes that the veteran underwent a VA examination 
in June 2003.  It does not appear that the examiner reviewed 
the claims file, but rather took the medical history direct 
from the veteran, including a second work injury to his back 
said to have occurred in July 2002.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded by Social Security, as well as 
the medical records relied upon 
concerning any determination rendered.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AMC should contact the veteran 
and ask that he identify all sources of 
private medical treatment for his back, 
including chiropractic treatment in the 
1980's and other records in connection 
with any workers compensation claims 
filed, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  All 
records obtained should be added to the 
claims folder. If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2005). 

3.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Florida for any treatment 
for his back disability from early 2005 
to the present.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

4.  After the completion of the above, 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's claimed 
residuals of his back disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
including X-ray studies, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current back disability that is related 
to service.  The examiner should also 
discuss whether the veteran's current 
back disability is more likely than not 
(greater than a 50-50 probability) 
related to post-service injuries shown by 
medical evidence to have taken place.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the appellant 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


